EXHIBIT 10.2

 

CREDIT AGREEMENT

 

dated as of August 9, 2005

 

between

 

INERGY HOLDINGS, L.P.

 

and

 

SOUTHWEST BANK OF ST. LOUIS

 

--------------------------------------------------------------------------------

 

$25,000,000 Term Loan Facility

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This Credit Agreement is made as of August 9, 2005, by and between INERGY
HOLDINGS, L.P., a Delaware limited partnership (the “Borrower”), with its chief
executive office located at Two Brush Creek Boulevard, Suite 200, Kansas City,
Missouri 64112, and SOUTHWEST BANK OF ST. LOUIS, a Missouri banking corporation
(the “Bank”), with an office located at 2301 S. Kingshighway Blvd., St. Louis,
Missouri 63110.

 

Preliminary Statements

 

(a) The Borrower desires to obtain a term loan credit facility from the Bank.

 

(b) The Bank is willing to extend credit to the Borrower, but only on the terms
and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

Section 1

General Definitions

 

1.1 Definitions. When used in this Agreement, the following terms have the
following meanings:

 

“5-Year Credit Agreement” means the 5-Year Credit Agreement, dated as of
December 17, 2004, among Inergy L.P., the lenders party thereto, JPMorgan Chase
Bank, N.A., as administrative agent, Lehman Commercial Paper Inc. and Wachovia
Bank, National Association, as co-syndication agents, and Fleet National Bank
and Bank of Oklahoma, National Association, as co-documentation agents.

 

“Adjusted Base Rate” means, on any date, the sum of (1) the Base Rate on such
date, and (2) the Applicable Margin for Base Rate Loans on such date.

 

“Adjusted Libor Rate” means, on any date during any Interest Period, the sum of
(1) the Libor Rate for such Interest Period, and (2) the Applicable Margin for
Libor Loans on such date.

 

“Affiliate” means a Person (1) which owns or otherwise has an interest in ten
percent or more of any equity interest of the Borrower, (2) ten percent or more
of the equity interests of which the Borrower (or any shareholder or other
equity holder, director, officer, employee or subsidiary of the Borrower or any
combination thereof) owns or otherwise has an interest in, or (3) which,
directly or through one or more intermediaries, is controlled by, controls, or
is under common control with the Borrower. For purposes of subpart (3) above,
“control” means the ability, directly or indirectly, to affect the management or
policies of a Person by virtue of an ownership interest, by right of contract or
any other means.

 

“Agreement” means this Credit Agreement, as amended, renewed, restated,
consolidated, replaced or otherwise modified from time to time.

 

“Applicable Margin” means, on any date, (1) in the case of any Base Rate Loans,
0%, and (2) in the case of any Libor Loans, 2.75%; provided, however, that, if
the Applicable Margin Calculation Certificate delivered by the Borrower to the
Bank for its most recently ended four fiscal quarters demonstrates that the
Leverage Ratio for such preceding four fiscal quarters was within any of the
ranges set forth below, then the Applicable Margin from and after the first day
of the first full month after the



--------------------------------------------------------------------------------

date the Bank receives the Applicable Margin Calculation Certificate shall be
reduced to (if such is the case) and shall equal, for all Libor Loans, the
amount set forth below opposite the Leverage Ratio for such preceding four
fiscal quarters.

 

Level

--------------------------------------------------------------------------------

    

Leverage Ratio

--------------------------------------------------------------------------------

  Applicable
Margin for
Libor Loans


--------------------------------------------------------------------------------

  I.      greater than 3 to 1   2.75 % II.     

greater than 2.5 to 1

but less than or

equal to 3 to 1

  2.5 % III.     

greater than 2 to 1

but less than or

equal to 2.5 to 1

  2.25 % IV.     

greater than 1.75 to 1

but less than or

equal to 2 to 1

  2 % V.     

less than or equal

to 1.75 to 1

  1.75 %

 

; provided, further, that (a) from the Closing Date to August 31, 2005, the
Applicable Margin for all Libor Loans shall be that set forth in Level IV above,
and (b) if the Borrower fails to timely deliver an Applicable Margin Calculation
Certificate to the Bank, or the Bank reasonably disputes the calculations set
forth therein or the accuracy of the related financial statements (and the
Borrower fails, within ten Business Days after being notified by the Bank of
such dispute, to provide information reasonably satisfactory to the Bank in
support of such calculations or of the accuracy of such financial statements, as
the case may be), then the Applicable Margin for all Libor Loans from and after
the first day of the first full month after the latest date the Bank could have
received the Applicable Margin Calculation Certificate in compliance with
Section 6.1(b) hereof shall be the Applicable Margin set forth in Level I above.

 

“Applicable Margin Calculation Certificate” means a certificate, signed by the
chief financial officer, corporate controller or other authorized officer of the
Borrower, and reasonably acceptable in form and content to the Bank, which
demonstrates, for any particular fiscal quarter, the Applicable Margin for the
Borrower’s most recently ended four fiscal quarters, together with such
financial statements and supporting detail as the Bank may reasonably request
from time to time.

 

“Applicable Rate” means, on any date, (1) with respect to each Libor Loan, the
Adjusted Libor Rate for such Libor Loan on such date, and (2) with respect to
each Base Rate Loan, the Adjusted Base Rate on such date. The parties
acknowledge that the Applicable Margin for a Libor Loan may change during the
Interest Period for such Libor Loan and that, in such event, the Applicable Rate
for such Libor Loan will change during such Interest Period.

 

“Base Rate” means the rate of interest announced publicly by the Bank from time
to time as its prime rate or other designation in replacement of the prime rate
announced publicly by the Bank. The Base Rate may fluctuate as frequently as
daily, and any change in the Base Rate shall take effect on the day any change
in the prime rate or such replacement rate occurs. The Base Rate is only a
reference rate and may not be the lowest rate offered by the Bank.

 

Credit Agreement – Page 2



--------------------------------------------------------------------------------

“Business Day” means a day on which the Bank is open for business to the general
public other than a Saturday or Sunday.

 

“Closing Date” means the date of this Agreement, as set forth in the
introductory paragraph of this Agreement.

 

“Collateral” means all property with respect to which a Lien has been granted to
or for the benefit of the Bank pursuant to the Pledge Agreements or any of the
other Credit Documents or which otherwise secures the payment or performance of
any Obligation.

 

“Common Units” means the common units of Inergy, L.P., as referred to in the
Inergy, L.P. Partnership Agreement.

 

“Covenant Compliance Certificate” means a certificate, in favor of the Bank,
signed by the chief financial officer, corporate controller or other authorized
officer of the Borrower, in such form as the Bank may reasonably request from
time to time, which sets forth in reasonable detail the computations necessary
to determine whether the Borrower is in compliance with the financial covenants
set forth in this Agreement for the relevant time period.

 

“Credit Documents” means this Agreement, the Note, the Guaranty, the Pledge
Agreements and any other agreements or documents existing on or after the
Closing Date evidencing, securing, guaranteeing or otherwise relating to any of
the transactions described in or contemplated by this Agreement, and any
amendments, renewals, restatements, replacements, consolidations or other
modifications of any of the foregoing from time to time.

 

“Credit Parties” means, collectively, the Borrower, IPCH and NIP.

 

“Debt” means any of the following: (1) indebtedness or liability for borrowed
money; (2) obligations evidenced by bonds, debentures, notes or other similar
instruments; (3) obligations for the deferred purchase price of property or
services, or arising out of non-compete agreements entered into in connection
with asset or equity acquisitions; (4) obligations as lessee under capital
leases; (5) current liabilities in respect of unfunded vested benefits under
Plans covered by ERISA; (6) obligations under letters of credit or acceptance
facilities; (7) all guarantees, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person,
or otherwise to assure a creditor against loss; and (8) obligations secured by a
Lien, whether or not the obligations have been assumed.

 

“Default” means an event or condition the occurrence of which would, with the
lapse of time or the giving of notice or both, become an Event of Default.

 

“Default Rate” has the meaning provided in Section 3.1 of this Agreement.

 

“Environmental Laws” means all federal, state, local and other applicable
statutes, ordinances, rules, regulations, judicial orders or decrees, common law
theories of liability, governmental or quasi-governmental directives or notices
or other laws or matters existing on or after the Closing Date relating in any
respect to occupational safety, health or environmental protection.

 

Credit Agreement – Page 3



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules and regulations from time to time promulgated
thereunder.

 

“Eurocurrency Reserve Requirement” means, for any Libor Loan for any Interest
Period therefor, the daily average of the stated maximum rate (expressed as a
decimal) at which reserves (including any marginal, supplemental or emergency
reserves) are required to be maintained during such Interest Period under
Regulation D by member banks of the Federal Reserve System in New York City with
deposits exceeding one billion dollars against “Eurocurrency liabilities” (as
such term is used in Regulation D) but without benefit or credit of proration,
exemptions or offsets that might otherwise be available from time to time under
Regulation D. Without limiting the effect of the foregoing, the Eurocurrency
Reserve Requirement shall reflect any other reserves required to be maintained
against (1) any category of liabilities that includes deposits by reference to
which the Libor Rate for Libor Loans is to be determined, or (2) any category of
extension of credit or other assets that include Libor Loans.

 

“Event of Default” has the meaning provided in Section 7.1 of this Agreement.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

 

“Guarantors” means IPCH and NIP and any other Person who, after the Closing
Date, may guarantee the payment or performance of all or any part of the
Obligations.

 

“Guaranty” means, collectively, each guaranty to be executed by a Guarantor on
or about the Closing Date, and any other guaranty executed by any Guarantor
after the Closing Date, and any amendments, renewals, restatements,
replacements, consolidations or other modifications of any of the foregoing from
time to time.

 

“Hazardous Substance” means any hazardous, toxic, dangerous or otherwise
environmentally unsound substance, waste or other material, in whatever form, as
defined or described in, or contemplated by, any Environmental Law and any other
hazardous, toxic, dangerous or otherwise environmentally unsound substance,
waste or other material in whatever form, or any other substance, waste or other
material regulated by any Environmental Law.

 

“Holdings Cash Flow” means, for any period, (1) all cash distributions received
from Inergy, L.P. by the Borrower and its consolidated subsidiaries (excluding,
however, Inergy, L.P. and its direct or indirect wholly-owned subsidiaries)
during such period, less (2) all operating expenses (excluding interest, taxes,
depreciation and amortization) of the Borrower and its consolidated subsidiaries
(excluding, however, Inergy, L.P. and its direct or indirect wholly-owned
subsidiaries) during such period.

 

“Holdings Debt” means Debt of the Borrower and its consolidated subsidiaries on
a consolidated basis, excluding, however, all Debt of Inergy, L.P. and its
direct or indirect wholly-owned subsidiaries.

 

“Holdings Pledge Agreement” means the Pledge Agreement to be executed by the
Borrower on or about the Closing Date in favor of the Bank and by which the
Borrower shall grant to the Bank, as security for the Obligations, a security
interest in, among other things, certain Senior Subordinated Units and Junior
Subordinated Units owned by the Borrower, as the same may be amended, renewed,
replaced, restated, consolidated or otherwise modified from time to time.

 

“Inergy, L.P.” means Inergy, L.P., a Delaware limited partnership.

 

Credit Agreement – Page 4



--------------------------------------------------------------------------------

“Inergy, L.P. Partnership Agreement” means the Second Amended and Restated
Agreement of Limited Partnership of Inergy, L.P., dated as of January 7, 2004,
as amended by (1) Amendment No. 1 to Second Amended and Restated Agreement of
Limited Partnership of Inergy, L.P., dated as of February 9, 2004, and (2)
Amendment No. 2 to Second Amended and Restated Agreement of Limited Partnership
of Inergy, L.P., dated as of January 21, 2005.

 

“Interest Period” means, with respect to any Libor Loan, the period commencing
on the date such Loan is made and ending (as the Borrower may select pursuant to
Section 3.7) on the numerically corresponding day in the first, third or sixth
calendar month thereafter, except that each Interest Period that commences on
the last Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month;
provided, however, that (1) no Interest Period may extend beyond the Termination
Date, and (2) if an Interest Period would end on a day that is not a Business
Day, such Interest Period shall be extended to the next Business Day unless such
Business Day would fall in the next calendar month, in which event such Interest
Period shall end on the immediately preceding Business Day.

 

“IPCH” means IPCH Acquisition Corp., a Delaware corporation.

 

“Junior Subordinated Units” means the junior subordinated units of Inergy, L.P.,
as referred to in the Inergy, L.P. Partnership Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (1) Holdings Debt as of the
last day of the most recently ended fiscal quarter of the Borrower, to (2)
Holdings Cash Flow, for the Borrower’s four fiscal quarters then most recently
ended.

 

“Libor Loan” means any one or more tranches of the Term Loan, as described in
Section 2.3 of this Agreement, with respect to which interest accrues at the
Adjusted Libor Rate.

 

“Libor Rate” means, for any Interest Period, the rate per annum determined by
the Bank to equal the quotient of (1) the London interbank offered rate for
dollars for such Interest Period, as quoted in the “Money Rates” section of The
Wall Street Journal or by Bloomberg, Telerate or any other financial news
services (electronic or otherwise) used by the Bank from time to time in
accordance with commercially reasonable industry standards, divided by (2) one
minus the Eurocurrency Reserve Requirement for such Interest Period.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge or encumbrance of any kind or nature whatsoever, including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, or the filing of any financing statement under the Uniform Commercial
Code or comparable law of any jurisdiction to evidence any of the foregoing.

 

“Loan” means the Term Loan or, depending on the context in which such term is
used, any Libor Loan or Base Rate Loan which comprises the Term Loan. “Loans”
means all Libor Loans and all Base Rate Loans which comprise the Term Loan. All
Loans shall be Libor Loans, except as otherwise provided in Section 3.11 of this
Agreement.

 

“LTV Ratio” has the meaning provided in Section 3.4 of this Agreement.

 

Credit Agreement – Page 5



--------------------------------------------------------------------------------

“Material Adverse Effect” means (1) a material adverse effect on the assets,
liabilities, business, prospects, operations, income or condition, financial or
otherwise, of a Credit Party or Inergy, L.P., (2) a material impairment of the
ability of a Credit Party to pay, perform or observe its obligations under the
Credit Documents, or (3) a material impairment of the enforceability or
availability of the rights or remedies stated to be available to the Bank under
the Credit Documents.

 

“NIP” means New Inergy Propane, LLC, a Delaware limited liability company.

 

“NIP Pledge Agreement” means the Pledge Agreement to be executed by NIP on or
about the Closing Date in favor of the Bank and by which NIP shall grant to the
Bank, as security for the Obligations, a security interest in, among other
things, certain Common Units, Senior Subordinated Units and Junior Subordinated
Units owned by NIP, as the same may be amended, renewed, replaced, restated,
consolidated or otherwise modified from time to time.

 

“Note” means the Term Loan Note.

 

“Obligations” means the Loan and all other advances, debts, liabilities,
obligations, covenants and duties owing, arising, due or payable from the
Borrower to the Bank of any kind or nature, existing or future, whether or not
evidenced by any note, letter of credit, guaranty or other instrument, whether
arising under this Agreement or any of the other Credit Documents or otherwise
and whether direct or indirect (including, without limitation, those acquired by
assignment), absolute or contingent, primary or secondary, due or to become due,
existing on or after the Closing Date and however acquired, and all amendments,
renewals, restatements, replacements or other modifications of the foregoing
from time to time. The term includes, without limitation, all principal,
interest, fees, expenses and any other sums chargeable to the Borrower under any
of the Credit Documents.

 

“Permitted Debt” means any of the following: (1) Debt to the Bank, (2) Permitted
Enterprise Bank Debt, and (3) other Debt approved in advance by the Bank in
writing in the exercise of its sole and absolute discretion and subject to such
terms and conditions, including, without limitation, subordination terms, as the
Bank may require.

 

“Permitted Enterprise Bank Debt” means (1) the Debt and other obligations
evidenced by or arising under the Credit Agreement, dated as of July 22, 2005,
among the Borrower, IPCH and Enterprise Bank & Trust and/or the other Credit
Documents referred to therein, as such Credit Agreement and/or other Credit
Documents may be amended, renewed, restated, replaced, consolidated or otherwise
modified from time to time, provided that the principal amount of such Debt does
not exceed $20,000,000, and (2) any subsequent refinancings of the Debt
described in subpart (1) immediately above, provided that the maximum principal
amount of such refinanced Debt does not exceed $20,000,000.

 

“Permitted Enterprise Bank Liens” means Liens in favor of Enterprise Bank &
Trust, as security for the Permitted Enterprise Bank Debt, encumbering the
following securities and proceeds thereof: (1) 6,526 Common Units and 21,588
Senior Subordinated Units owned by the Borrower; (2) 789,202 Common Units owned
by IPCH; and (3) 238,272 Common Units and 627,380 Senior Subordinated Units
owned by NIP; provided, however, that none of the foregoing securities or
proceeds thereof are Collateral which has been encumbered in favor of the Bank
pursuant to any of the Pledge Agreements.

 

“Permitted Liens” means any of the following: (1) Liens for taxes, assessments
or governmental charges not delinquent or being contested in good faith and by
appropriate proceedings and for which adequate reserves in accordance with GAAP
are maintained on a Person’s books; (2) Liens arising out of deposits in
connection with workers’ compensation, unemployment insurance, old age pensions
or other social security or retirement benefits legislation; (3) deposits or
pledges to secure bids, tenders, contracts

 

Credit Agreement – Page 6



--------------------------------------------------------------------------------

(other than contracts for the payment of money), leases, statutory obligations,
surety and appeal bonds, and other obligations of like nature arising in the
ordinary course of a Person’s business; (4) Liens imposed by law, such as
mechanics’, workers’, materialmen’s, carriers’ or other like Liens (excluding,
however, any Lien in favor of a landlord) arising in the ordinary course of a
Person’s business which secure the payment of obligations which are not past due
or which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP are maintained on such
Person’s books; (5) to the extent the same constitutes a Lien, the transfer
restrictions set forth in the Inergy, L.P. Partnership Agreement with respect to
the Common Units, the Senior Subordinated Units and the Junior Subordinated
Units; (6) Permitted Enterprise Bank Liens; and (7) Liens in favor of the Bank.

 

“Person” means an individual, corporation, limited liability company,
partnership, trust, governmental entity or any other entity, organization or
group whatsoever.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of the Borrower on or after the Closing Date.

 

“Pledge Agreements” means the Holdings Pledge Agreement and the NIP Pledge
Agreement.

 

“Pledged Collateral Market Value” means, at any date, the value on such date of
the Common Units, the Senior Subordinated Units and the Junior Subordinated
Units which have been pledged by the Credit Parties to the Bank and with respect
to which the Bank has a perfected Lien (and, if such Lien is capable of being
perfected by control under UCC §8-106(b)(1), with such Lien being so perfected),
as security for the Obligations, subject to no other Liens. For purposes of the
preceding sentence, (1) the value of Common Units on any date shall be the
closing price for such Common Units as reflected on the NASDAQ securities
exchange on such date, (2) the value of Senior Subordinated Units on any date
shall be deemed to equal 90% of the value of the Common Units on such date, and
(3) the value of the Junior Subordinated Units on any date shall be deemed to
equal 85% of the value of the Common Units on such date.

 

“Regulatory Change” means any change after the Closing Date in federal, state,
local or foreign laws or regulations (including, without limitation, Regulation
D), or the adoption or making after such date of any interpretations, directives
or requirements applying to a class of banks including the Bank under any
federal, state, local or foreign laws or regulations (whether or not having the
force of law) by any court or governmental or monetary authority charged with
the interpretation or administration thereof.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as amended or supplemented from time to time.

 

“Senior Subordinated Units” means the senior subordinated units of Inergy, L.P.,
as described in the Inergy, L.P. Partnership Agreement.

 

“Term Loan” has the meaning provided in Section 2.2(a) of this Agreement.

 

“Term Loan Note” has the meaning provided in Section 2.2(b) of this Agreement.

 

“Termination Date” means three years after the Closing Date.

 

“UCC” means the Uniform Commercial Code as in effect in the State of Missouri
from time to time.

 

Credit Agreement – Page 7



--------------------------------------------------------------------------------

1.2 Accounting Terms; Other. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. Unless the context clearly
requires otherwise, all references to “dollars” or “$” are to United States
dollars. This Agreement and the other Credit Documents shall be construed
without regard to any presumption or rule requiring construction against the
party causing any such document or any portion thereof to be drafted. The
Section and other headings in this Agreement and any index at the beginning of
this Agreement are for convenience of reference only and shall not limit or
otherwise affect any of the terms of this Agreement. Similarly, any page footers
or headers or similar word processing, document or page identification numbers
in this Agreement or any index or exhibit are for convenience of reference only
and shall not limit or otherwise affect any of the terms of this Agreement, nor
shall there be any requirement that any such footers or other numbers be
consistent from page to page. Unless the context clearly requires otherwise, any
reference to a Section of this Agreement refers to all Sections and Subsections
thereunder. Any pronoun used herein shall be deemed to cover all genders.
Defined terms used in this Agreement may be set forth in Section 1.1 or other
Sections of this Agreement, and all such definitions defined in the singular
shall have a corresponding meaning when used in the plural and vice versa.

 

Section 2

Credit Facility

 

2.1 General. The Bank agrees, subject to the terms and conditions of this
Agreement, to make a credit facility available to the Borrower upon its request
therefor, as provided in this Section 2.

 

2.2 Term Loan.

 

(a) General. The Bank agrees, subject to the terms and conditions of this
Agreement, to make a term loan (the “Term Loan”) to the Borrower on or about the
Closing Date in the principal amount of $25,000,000. In no event shall the Bank
be obligated to make the Term Loan if (1) any Default or Event of Default exists
or would result from the making of the Term Loan, or (2) after giving effect to
the disbursement of the Term Loan on or about the Closing Date, the outstanding
principal balance of the Term Loan would exceed 80% of the Pledged Collateral
Market Value on such date. Principal borrowed and repaid under the Term Loan may
not be re-borrowed.

 

(b) Term Loan Note. The Term Loan shall be evidenced by, and shall be payable in
accordance with the terms and conditions of, a promissory note substantially in
the form of Exhibit A hereto (as amended, renewed, restated, replaced,
consolidated or otherwise modified from time to time, the “Term Loan Note”).

 

2.3 Libor Loan Tranches. Subject to the terms and conditions of this Agreement,
the Borrower may periodically select, in accordance with Section 3.7 hereof, to
have the principal amount of the Loan or one or more portions thereof made or
continued as Libor Loans; provided, however, that (a) not more than five
portions of the principal amount of the Loan may be outstanding as Libor Loans
at any time; (b) a Libor Loan may be converted into a Base Rate Loan to the
extent permitted under Section 3.11 of this Agreement; and (c) except as
otherwise provided in Section 3.11 of this Agreement, the Borrower shall not
have the right to request that the principal amount of the Loan or any portion
of it be disbursed or continued as or converted into a Base Rate Loan.

 

Credit Agreement – Page 8



--------------------------------------------------------------------------------

Section 3

Finance Charges, Repayment And Other Terms

 

3.1 Interest Rate.

 

(a) Applicable Rate. Interest shall accrue on the outstanding principal balance
of each Loan at the end of each day at the Applicable Rate in effect on such
day.

 

(b) Default Rate. Upon or after the occurrence and during the continuation of
any Event of Default, the principal amount of each Loan shall bear interest at a
rate per annum equal to three percent (3.0%) above the interest rate that would
otherwise apply under Section 3.1(a) above (the “Default Rate”).

 

(c) Late Fee. In addition to interest payable at the Default Rate or any other
amounts payable under this Agreement or the other Credit Documents, the Borrower
shall pay to the Bank a late fee in an amount equal to five percent (5%) of the
amount of each payment due by the Borrower under this Agreement which is not
received by the Bank within five (5) days after its due date.

 

(d) Computation of Interest. In all cases, interest on the outstanding principal
balance of each Loan and all other Obligations with respect to which interest
accrues pursuant to the terms of this Agreement shall be calculated on a daily
basis, computed on the basis of a 360-day year for the actual number of days
elapsed.

 

(e) Usury. In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest hereunder or under the Note and charged or collected
pursuant to the terms of this Agreement or any other Credit Documents exceed the
highest rate permissible under any law which a court of competent jurisdiction
shall, in a final determination, deem applicable thereto. If such a court
determines that the Bank has charged or received interest hereunder or under the
other Credit Documents from the Borrower in excess of the highest applicable
rate, the Bank shall apply such excess to any other Obligations then due and
payable, whether for principal, interest, fees or otherwise, and shall refund
the remainder of such excess interest, if any, to the Borrower, and such rate
shall automatically be reduced to the maximum rate permitted by such law.

 

3.2 Payments of Principal, Interest and Costs. Except as otherwise provided in
this Agreement, the Borrower agrees to pay the Obligations as follows:

 

(a) Interest: Generally End of Interest Period But At Least Quarterly. Accrued
interest on the outstanding principal balance of the Term Loan is payable on the
earlier to occur of (1) in the case of a Libor Loan that has a one-month or
three-month Interest Period, the end of such Interest Period, (2) in the case of
a Libor Loan that has a six-month Interest Period, three months after the date
such Libor Loan is made or continued, as the case may be, and at the end of such
Interest Period, or (3) the Termination Date. Accrued interest on the
outstanding principal balance of any portion of the Term Loan that is a Base
Rate Loan is payable on the earlier to occur of (1) the first day of each
calendar quarter, or (2) the Termination Date.

 

(b) Principal. The outstanding principal balance of the Loan is payable on the
Termination Date.

 

(c) Other Obligations. Costs, fees and expenses and any other Obligations
payable pursuant to this Agreement or the other Credit Documents shall be
payable as and when provided in this Agreement or the other Credit Documents, as
the case may be, or, if no specific provision for payment is made, on demand.

 

Credit Agreement – Page 9



--------------------------------------------------------------------------------

3.3 Voluntary Prepayments. The Borrower has the right, without penalty or
premium (except as otherwise provided in subpart (2) immediately below), to
prepay the Loan, in whole or in part, at any time and from time to time after
the Closing Date on the following terms and conditions: (1) the Borrower shall
give the Bank at least three Business Days’ prior written notice of its intent
to prepay any Libor Loan, which notice shall specify the amount of the Loan to
be prepaid and the specific Libor Loan to which the prepayment relates; and (2)
if the Borrower prepays all or any part of a Libor Loan on any day other than
the last day of then-current Interest Period for such Libor Loan, the Borrower
shall pay to the Bank the amounts due the Bank under such circumstances in
accordance with Section 3.11 of this Agreement. Notwithstanding anything in this
Section 3.3 to the contrary, the Borrower has the right, without penalty or
premium, to prepay any Base Rate Loan, in whole or in any part, at any time.

 

3.4 Mandatory Prepayments; Decline in Market Value of Pledged Collateral. If, at
any time, the outstanding principal balance of the Loan exceeds 80% of the
Pledged Collateral Market Value (such ratio of the outstanding principal balance
of the Loan to the Pledged Collateral Market Value being referred to herein as
the “LTV Ratio”), the Borrower shall, within 10 days thereafter, either (1)
prepay the Loan in an amount sufficient to reduce the aggregate unpaid principal
amount of the Loan by an amount equal to such excess, or (2) pledge additional
Collateral (subject to Section 3.12 below) to the Bank in an amount sufficient
to increase the Pledged Collateral Market Value so as to be in compliance with
the foregoing 80% LTV Ratio.

 

3.5 Method of Payment. Payments due the Bank under this Agreement and the other
Credit Documents shall be made in immediately available funds to the Bank at its
office described in the introductory paragraph of this Agreement unless the Bank
gives notice to the contrary. Payments so received at or before 1:00 p.m. Kansas
City time on any Business Day shall be deemed to have been received by the Bank
on that Business Day. Payments received after 1:00 p.m. Kansas City time on any
Business Day shall be deemed to have been received on the next Business Day, and
interest, if payable in respect of such payment, shall accrue thereon until such
next Business Day.

 

3.6 Use of Proceeds.

 

(a) General. The Loan shall be used by the Borrower solely for purposes of (1)
making a capital contribution to Inergy, L.P., in exchange for equity interests
of Inergy, L.P. (provided that Inergy L.P., in turn, uses such contributed funds
in connection with its acquisition of the entities that own or the assets that
comprise the Stagecoach natural gas storage facilities); and (2) paying costs
and expenses incurred in connection with the closing of the transactions
contemplated by this Agreement.

 

(b) No Margin Loans. Notwithstanding anything herein to the contrary, the
Borrower shall not, directly or indirectly, use any part of its Loan proceeds
for the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, or to
extend credit to any Person for the purpose of purchasing or carrying any such
margin stock, or for any purpose which violates, or is inconsistent with,
Regulation X of such Board of Governors.

 

3.7 Notice and Manner of Borrowing. On or before the Closing Date, the Borrower
shall give the Bank written notice directing the application of the proceeds of
the Term Loan, which notice shall also specify the number of Libor Loans of
which the Term Loan shall be initially comprised and the amount of each such
Libor Loan and the duration of its Interest Period. Prior to the expiration of
each such Interest Period and prior to the expiration of each subsequent
Interest Period, the Borrower shall give

 

Credit Agreement – Page 10



--------------------------------------------------------------------------------

the Bank written notice, not later than 12:00 noon, Kansas City time, on the
last day of the then-current Interest Period, of the duration of the subsequent
Interest Period for such Libor Loan. If the Borrower fails to specify the
Interest Period for a Libor Loan in accordance with the foregoing procedures,
the Interest Period for such Libor Loan shall be as if the Borrower had
specified a one-month Interest Period. For purposes of this Section, the
Borrower agrees that the Bank may rely and act upon any request relating to the
Term Loan or any Libor Loan thereunder from any individual who the Bank, absent
gross negligence or willful misconduct, believes to be a representative of the
Borrower.

 

3.8 Capital Adequacy. If the Bank determines that the adoption of any law, rule
or regulation regarding capital adequacy, or any change therein or in the
interpretation or application thereof or compliance by the Bank with any request
or directive regarding capital adequacy (whether or not having the force of law)
from any central bank or governmental authority, does or shall have the effect
of reducing the rate of return on the Bank’s capital as a consequence of its
obligations hereunder to a level below that which the Bank could have achieved
but for such adoption, change or compliance (taking into consideration the
Bank’s policies with respect to capital adequacy) by an amount deemed by the
Bank, in its sole discretion, to be material, then from time to time, after
submission by the Bank to the Borrower of a written demand therefor, the
affected Borrower shall pay to the Bank such additional amount or amounts as
will compensate the Bank for such reduction. A certificate of the Bank claiming
entitlement to payment as set forth in this Section shall be conclusive in the
absence of manifest error. Such certificate shall set forth the nature of the
occurrence giving rise to such payment, the additional amount or amounts to be
paid to the Bank, and the method by which such amounts were determined. In
determining such amount, the Bank may use any reasonable averaging and
attribution method.

 

3.9 Application of Payments and Collections. The Borrower irrevocably waives the
right to direct the application of any and all payments and collections at any
time or times after the Closing Date received by the Bank from or on behalf of
the Borrower, and the Borrower agrees that the Bank has the continuing exclusive
right to apply and reapply any and all such payments and collections received at
any time or times after the Closing Date by the Bank or its agent against the
Obligations owing by the Borrower, in such manner as the Bank may deem
advisable, notwithstanding any entry by the Bank upon any of its books and
records.

 

3.10 Periodic Statement. The Bank will account to the Borrower with a periodic
statement of loan balances, charges and payments made or received pursuant to
this Agreement, and any such statement rendered by the Bank shall be deemed
final, binding and conclusive upon the Borrower unless the Bank is notified by
the Borrower in writing to the contrary within 60 days after the date each such
statement is made available to the Borrower. Any such notice by the Borrower
shall only be deemed an objection to those items specifically objected to in
such notice.

 

3.11 Libor Loan Provisions.

 

(a) Continuation and Conversion; Number of Loans. The Borrower has the right, by
giving notice to the Bank, to continue an existing Libor Loan at the end of an
Interest Period into a Libor Loan for a subsequent Interest Period subject to
the terms and conditions of Section 3.7 of this Agreement. In no event may more
than five Libor Loans be outstanding at any time.

 

(b) Market Disruption. Notwithstanding anything herein to the contrary, if,
prior to the determination of any Libor Rate for any Interest Period, the Bank
determines (which determination shall be conclusive) that any condition exists
which impairs the Bank’s ability to readily or reliably ascertain the Applicable
Rate for Libor Loans (whether due to disruption in the relevant markets,
suspension of quotations, or otherwise), then the Bank shall give the Borrower
prompt notice thereof, and so long as such condition remains in effect, the Bank
shall be under no obligation to continue Libor Loans, and the Borrower shall, on
the last day of the then current Interest Period, either prepay such Libor Loans
or convert such Libor Loans into Base Rate Loans.

 

Credit Agreement – Page 11



--------------------------------------------------------------------------------

(c) Illegality; Regulatory Change. Notwithstanding anything herein to the
contrary, if it becomes unlawful for the Bank to honor its obligation to
maintain Libor Loans hereunder, then the Bank shall promptly notify the Borrower
and the Bank’s obligation to continue Libor Loans shall be suspended until such
time as the Bank may again lawfully maintain Libor Loans and the then
outstanding Libor Loans shall be converted into Base Rate Loans in accordance
with Subsection (d) immediately below. Furthermore, if, by reason of any
Regulatory Change, the Bank becomes subject to restrictions on the amount of a
category of deposits or liabilities which it may hold which includes deposits by
reference to which the interest rate on Libor Loans is determined as provided in
this Agreement or a category of assets of the Bank which includes Libor Loans,
then, if the Bank so elects by notice to the Borrower, the obligation of the
Bank to continue Libor Loans shall be suspended until such Regulatory Change
ceases to be in effect; and all Libor Loans then outstanding shall be converted
into Base Rate Loans.

 

(d) Affected Loans. If Libor Loans (such Loans being herein called “Affected
Loans”) are to be converted pursuant to Subsections (b) or (c) immediately
above, the Affected Loans shall be automatically converted into Base Rate Loans
on the last day(s) of the then current Interest Period(s) for the Affected Loans
(or, in the case of a Loan converted under Subsection (c) immediately above,
such earlier date as the Bank may specify to the Borrower) and, unless and until
the Bank gives notice as provided below that the circumstances specified in
Subsections (b) or (c) immediately above which gave rise to such conversion no
longer exist: (1) to the extent that the Affected Loans have been so converted,
all payments and prepayments of principal which would otherwise be applied to
the Affected Loans shall be applied instead to Base Rate Loans; and (2) all
Loans which would otherwise be continued by the Bank as Libor Loans shall be
continued instead as Base Rate Loans. The Bank agrees to give notice to the
Borrower promptly after the circumstances specified in Subsections (b) or (c)
immediately above which give rise to the conversion or non-continuation of the
Affected Loans pursuant to this Section no longer exist.

 

(e) Breakage Costs; Funding Indemnification. If any payment or prepayment is
made or applied in respect of any Libor Loan before the last day of the
applicable Interest Period (whether due to voluntary prepayment, acceleration of
the Loan, or otherwise), the Borrower shall pay to the Bank if the Bank so
requests, as liquidated damages for the loss of the bargain and/or anticipated
resulting damages and not as a penalty, an amount which, when added to the
interest otherwise accruing at the Applicable Rate in respect of such Loan,
would enable the Bank to realize the Base Rate on the principal amount of such
Loan for the entirety of such Interest Period; provided, however, that the
Borrower shall not be obligated to pay any liquidated damages or other amounts
under this Subsection (e) solely because a Libor Loan was converted to a Base
Rate Loan by virtue of the provisions of Subsections (b) or (c) immediately
above.

 

3.12 Conversion of All Subordinated Units to Common Units; Partial Release of
Collateral. If (a) all Collateral consisting of Senior Subordinated Units and
all Collateral consisting of Junior Subordinated Units are converted by the
issuer thereof to Common Units, and (b) the Borrower causes the certificates
evidencing all such converted Common Units to be delivered to the Bank, together
with such executed blank stock powers or the like relating thereto as the Bank
may reasonably request, such that the Bank has a perfected first priority Lien
on such converted Common Units subject to no other Lien with the Bank’s Lien
being perfected by “control” within the meaning of UCC §8-106(b)(1), and (c) at
the time of the Borrower’s satisfaction of the requirements of subpart (b)
immediately above (the “Delivery Date”), the LTV Ratio is less than 60%, then
the Bank shall cause its Lien to be released on such portion of the Collateral
selected by the Bank as is necessary to cause the LTV Ratio to equal but not
exceed 60% as of the Delivery Date (and, in connection therewith, return to the
applicable Credit Party the

 

Credit Agreement – Page 12



--------------------------------------------------------------------------------

certificate(s) representing such released Collateral); provided, however, that
(1) the Bank shall not be obligated to release any Lien if any Default or Event
of Default exists on the Delivery Date; and (2) if the number of units
represented by a certificate representing any particular Collateral is such
that, were the Bank to release its Lien on all of the units represented by such
certificate, the LTV Ratio would exceed 60% (the number of units represented by
such certificate which cause the LTV ratio to exceed 60% being referred to
herein as the “Excess Units”), the Bank shall not be obligated to release its
Lien on such certificate (the “Original Pledged Certificate”) unless (i) the
issuer of the Original Pledged Certificate or its transfer agent first agrees in
a writing reasonably acceptable to the Bank to re-issue such certificate into
two certificates and to return the certificate evidencing the Excess Units to
the applicable Credit Party and to return the certificate evidencing the
remaining units to the Bank (the “Replacement Pledged Certificate”), and (ii)
the Borrower causes the applicable Credit Party to execute and deliver a blank
stock power or the like relating to the Replacement Pledged Certificate as the
Bank may reasonably request. Nothing in this Section 3.12 shall affect the
Borrower’s obligations under Section 3.4 above except that, if the Bank has
released any Lien pursuant to this Section 3.12 and thereafter the LTV Ratio
exceeds 80%, the “additional Collateral” which may be pledged to the Bank
pursuant to subpart (2) of Section 3.4 shall be limited to Common Units.

 

Section 4

Lending Conditions

 

4.1 Credit Documents. Notwithstanding anything herein or in the other Credit
Documents to the contrary, the Bank shall not be obligated to make the Loan
until the Bank has received the following documents, duly executed and delivered
by all parties thereto, and otherwise satisfactory in form and content to the
Bank:

 

  (a) Credit Agreement. This Agreement;

 

  (b) Note. The Note;

 

  (c) Holdings Pledge Documents. (1) The Holdings Pledge Agreement, together
with the Consent and Acknowledgment of Issuer attached thereto; (2) the
originals of the certificates evidencing the Senior Subordinated Units and
Junior Subordinated Units pledged thereby, together with such endorsements
thereto as the Bank may request, and (3) a Uniform Commercial Code financing
statement from the Borrower, as debtor, to the Bank, as secured party, from such
jurisdictions as the Bank deems necessary or desirable to perfect its security
interest in the collateral described in the Holdings Pledge Agreement;

 

  (d) Guaranty. A Guaranty from each of IPCH and NIP;

 

  (e) Guaranty Reimbursement and Contribution Agreement. A guaranty
reimbursement and contribution agreement among the Credit Parties;

 

  (f) NIP Pledge Documents. (1) The NIP Pledge Agreement, together with the
Consent and Acknowledgment of Issuer attached thereto; (2) the originals of the
certificates evidencing the Common Units, Senior Subordinated Units and Junior
Subordinated Units pledged thereby, together with such endorsements thereto as
the Bank may request, and (3) a Uniform Commercial Code financing statement from
NIP, as debtor, to the Bank, as secured party, from such jurisdictions as the
Bank deems necessary or desirable to perfect its security interest in the
collateral described in the NIP Pledge Agreement;

 

Credit Agreement – Page 13



--------------------------------------------------------------------------------

  (g) Inergy, L.P. Letters. (1) a letter from Inergy, L.P. to the transfer agent
for the Common Units regarding the adequacy of the Bank’s counsel’s opinion
letter with respect to the transferability of certain Common Units, and (2) a
letter from Inergy, L.P. to the Bank regarding the adequacy of the Bank’s
counsel’s opinion letter with respect to the transferability of certain Senior
Subordinated Units and Junior Subordinated Units;

 

  (h) Form U-1. A Form U-1 for the Borrower whereby the Borrower represents and
warrants that no proceeds of the Loan will be used to purchase or carry any
margin stock;

 

  (i) Loan Disbursement Instructions. Written instructions from the Borrower to
the Bank directing the application of proceeds of the Loan;

 

  (j) Opinion of Credit Parties’ Counsel. The favorable written opinion to the
Bank of Stinson Morrison Hecker LLP, counsel to the Credit Parties, regarding
the Credit Parties, the Credit Documents and the transactions contemplated by
this Agreement and the other Credit Documents;

 

  (k) Certificate of Borrower’s Secretary. A certificate executed by the
Borrower’s secretary whereby such secretary affirms that, among other things,
attached to such certificate is (1) a copy of the Borrower’s general partner’s
members’ resolutions authorizing the borrowing of monies, the granting of Liens
and all other matters set forth in or contemplated by the Credit Documents, (2)
a copy of the Borrower’s certificate of limited partnership as in effect on the
Closing Date, (3) a copy of the Borrower’s limited partnership agreement and all
amendments thereto, and (4) a certificate of good standing for the Borrower,
dated on or within 10 days prior to the Closing Date, from the Secretary or
State of the state of organization of the Borrower;

 

  (l) Certificate of IPCH’s Secretary. A certificate executed by IPCH’s
secretary whereby such secretary affirms that, among other things, attached to
such certificate is (1) a copy of IPCH directors’ resolutions authorizing the
guarantee of the Obligations and all other matters set forth in or contemplated
by the Credit Documents, (2) a copy of IPCH’s articles or certificate of
incorporation as in effect on the Closing Date, (3) a copy of IPCH’s by-laws and
all amendments thereto, and (4) a certificate of good standing for IPCH, dated
on or within 10 days prior to the Closing Date, from the Secretary or State of
the state of incorporation of IPCH;

 

  (m) Certificate of NIP’s Secretary. A certificate executed by NIP’s secretary
whereby such secretary affirms that, among other things, attached to such
certificate is (1) a copy of NIP’s members’ resolutions authorizing the
guarantee of the Obligations, the granting of Liens and all other matters set
forth in or contemplated by the Credit Documents, (2) a copy of NIP’s
certificate of formation as in effect on the Closing Date, (3) a copy of NIP’s
operating agreement and all amendments thereto, and (4) a certificate of good
standing for NIP, dated on or within 10 days prior to the Closing Date, from the
Secretary or State of the state of organization of NIP; and

 

Credit Agreement – Page 14



--------------------------------------------------------------------------------

  (n) Other Items. Such other agreements, documents and assurances as the Bank
may reasonably request in connection with the transactions described in or
contemplated by the Credit Documents.

 

If the Bank, in its sole and absolute discretion, elects to make the Loan
notwithstanding the Borrower’s failure to comply with the terms of subparts (a)
through (m) immediately above, then the Bank shall not be deemed to have waived
the Borrower’s compliance therewith, nor to have waived any of the Bank’s other
rights under this Agreement; and in any event the Bank, if it so elects, may
declare an immediate Event of Default if the Borrower fails to furnish to the
Bank on demand any of the Credit Documents described in this Section or
otherwise fails to comply with any condition precedent set forth in any Credit
Document, in each case irrespective of whether such failure occurs on or after
the Closing Date or the making of the Loan.

 

4.2 Additional Conditions Precedent to Loan. The Bank’s obligation to make the
Loan shall also be subject to the satisfaction, in the Bank’s sole judgment, of
each of the following conditions precedent:

 

  (a) Since the date of the financial statements of the Borrower and its
consolidated subsidiaries submitted by the Borrower to the Bank immediately
prior to the Closing Date, there shall not have occurred any act or event which
reasonably could be expected to have a Material Adverse Effect;

 

  (b) No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, or which is related to or arises out of this Agreement or the other
Credit Documents or the consummation of the transactions contemplated hereby or
thereby or which, in the Bank’s reasonable determination, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Credit Documents; and

 

  (c) The Borrower shall have paid all legal fees and other closing or like
costs and expenses of the Bank which the Borrower is obligated to pay hereunder.

 

4.3 Further Conditions Precedent to Loan. The obligation of the Bank to make the
Loan shall be further subject to the conditions precedent that, on the date of
the Loan:

 

  (a) The following statements shall be true: (1) the representations and
warranties regarding the Credit Parties contained in this Agreement and the
other Credit Documents are correct on and as of the date of the Loan as though
made on and as of such date, and (2) there exists no Default or Event of Default
as of such date, nor would any Default or Event of Default result from the
making of the Loan; and

 

  (b) The Bank shall have received such other approvals or documents as it may
reasonably request.

 

Credit Agreement – Page 15



--------------------------------------------------------------------------------

Section 5

Representations And Warranties

 

5.1 Representations and Warranties of the Borrower. The Borrower represents and
warrants to the Bank as follows:

 

(a) Organization and Existence. Each Credit Party is a limited partnership,
limited liability company or corporation, as the case may be, duly organized and
validly existing and in good standing under the laws of the state of its
organization, (2) is in good standing in all other jurisdictions in which it is
required to be qualified to do business as a foreign limited partnership,
limited liability company or corporation, as the case may be, and (3) has
obtained all licenses and permits and has filed all registrations necessary to
the operation of its business; except where the failure to so qualify or to
obtain such licenses or permits could not reasonably be expected to have a
Material Adverse Effect. The Borrower’s consolidated subsidiaries under GAAP are
set forth in Schedule 5.1(a) to this Agreement. Inergy Holdings GP, LLC, a
Delaware limited liability company, is the sole general partner of the Borrower
and is duly organized and validly existing under the laws of the State of
Delaware.

 

(b) Authorization by Credit Parties. The execution, delivery and performance by
each Credit Party of the Credit Documents to which it is a party (1) are within
such Credit Party’s limited partnership, limited liability company or corporate
powers, as the case may be, (2) have been duly authorized by all necessary
limited partnership, limited liability company, corporate or similar action, as
the case may be, (3) do not contravene such Credit Party’s certificate of
partnership, certificate of formation, partnership agreement, operating
agreement, certificate of incorporation or by-laws, as the case may be, or any
law or contractual restriction binding on or affecting such Credit Party or its
properties, and (4) do not result in or require the creation of any Lien upon
any of the Collateral other than a Lien in favor of the Bank.

 

(c) Third-Party Notices and Approvals. No authorization or approval or other
action by, and no notice to or filing with, Inergy, L.P., any governmental
authority or regulatory body or any other Person, is required for the due
execution, delivery and performance by any Credit Party of the Credit Documents
to which it is a party or the exercise by the Bank of its rights thereunder,
including, without limitation, the sale or other disposition of any of the
Collateral in accordance with the terms of the applicable Credit Documents,
except (i) for any such approvals, actions, notices or filings as have been
obtained, undertaken, given or made by the Credit Parties on or before the
Closing Date, and (ii) as may be required under laws affecting the offering and
sale of securities generally in connection with any foreclosure or other
disposition by the Bank of the Collateral.

 

(d) Enforceability of Obligations. The Credit Documents to which each Credit
Party is a party are the legal, valid and binding obligations of such Credit
Party, enforceable against such Credit Party in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforceability of creditors’ rights generally and subject to the discretion of
courts in applying equitable remedies.

 

(e) Financial Statements. All financial statements of each Credit Party which
have been furnished to the Bank fairly present the financial condition of such
Credit Party as of the dates reflected on the financial statements, and fairly
present the results of its operations for the period covered thereby, all in
accordance with GAAP, except for the omission of footnotes in interim financial
statements and subject to normal year-end audit adjustments. As of the Closing
Date, there has been no material adverse change in the financial condition or
results from operations of any Credit Party since the date of the most recent
financial statements of such Credit Party submitted to the Bank.

 

Credit Agreement – Page 16



--------------------------------------------------------------------------------

(f) Fiscal Year. Each Credit Party’s fiscal year begins on October 1 and ends on
September 30 of the following year. The Borrower and NIP each have a calendar
tax year, and IPCH has a tax year that begins on October 1 and ends on September
30 of the following year.

 

(g) Litigation. There is no pending or, to the Borrower’s knowledge, threatened
action or proceeding affecting any Credit Party or any of its properties before
any court, governmental agency or arbitrator which, if determined adversely to
such Credit Party, could reasonably be expected to have a Material Adverse
Effect.

 

(h) Existing Debt. No Credit Party has any Debt other than Permitted Debt.

 

(i) Taxes. Each Credit Party has filed all required federal, state, local and
other tax returns and has paid, or made adequate provision for the payment of,
any taxes due pursuant thereto or pursuant to any assessment received by such
Credit Party except such taxes, if any, as are being contested in good faith and
as to which adequate reserves have been provided.

 

(j) Stock and Records. All outstanding equity interests of each Credit Party
were and are properly issued, and all books and records of each Credit Party,
including but not limited to each Credit Party’s minute books and books of
account, are accurate and complete in all material respects. The Borrower owns
all of the outstanding equity interests of IPCH and all of the outstanding
common equity of NIP. No Credit Party is obligated on or after the Closing Date
to redeem or otherwise acquire, or pay any dividends or make any other
distributions in respect of, any of its equity interests.

 

(k) Hazardous Materials. Each Credit Party has complied with all Environmental
Laws and all of its facilities, leaseholds, assets and other property comply
with all Environmental Laws, except where such failure to comply could not
reasonably be expected to have a Material Adverse Effect. There are no
outstanding or, to the Borrower’s knowledge, threatened citations, notices or
orders of non-compliance relating to Environmental Laws issued to any Credit
Party or relating to its facilities, leaseholds, assets or other property. Each
Credit Party has been issued all licenses, certificates, permits or other
authorizations required under any Environmental Law or by any federal, state or
local governmental or quasi-governmental entity, except where the failure to
obtain such license, certificate, permit or other authorization could not
reasonably be expected to have a Material Adverse Effect.

 

(l) Negative Pledges. No Credit Party is a party to or bound by any indenture,
contract or other instrument or agreement which prohibits the creation,
incurrence or sufferance to exist of any Lien upon any of the Collateral.

 

(m) Title to Property; Liens. Each Credit Party has good and marketable title to
all assets and other property purported to be owned by it, and the Bank has a
perfected first priority Lien on all of the Collateral subject to no other Lien.

 

(n) Insolvency. After the execution and delivery of the Credit Documents and the
disbursement of the Loan hereunder, and after giving effect to rights of
reimbursement and contribution, no Credit Party will be insolvent within the
meaning of the United States Bankruptcy Code or unable to pay its debts as they
mature.

 

(o) Survival of Representations. All representations and warranties made in this
Section 5 shall survive the execution and delivery of the Credit Documents and
the making of the Loan.

 

Credit Agreement – Page 17



--------------------------------------------------------------------------------

Section 6

Covenants

 

6.1 Affirmative Covenants. So long as any Obligations remain unpaid or the Bank
has any commitment to extend credit to or for the benefit of the Borrower, the
Borrower covenants to the Bank as follows:

 

(a) Compliance with Laws. The Borrower shall comply, and shall cause each other
Credit Party to comply, with all applicable laws, rules, regulations and orders
affecting such Credit Party or its properties, including, without limitation,
all Environmental Laws, except where such failure to comply could not reasonably
be expected to have a Material Adverse Effect.

 

(b) Reporting Requirements. The Borrower shall furnish to the Bank:

 

  (1) Borrower’s Unaudited Quarterly Financial Statements. As soon as available
and in any event within 45 days after the end of each fiscal quarter of the
Borrower, an internally prepared balance sheet of the Borrower and an internally
prepared consolidating balance sheet of the Borrower and its consolidated
subsidiaries (including, without limitation, IPCH and NIP), in each case as of
the end of such quarter, and an internally prepared income statement and
consolidated income statements (as above) as of the end of such quarter for such
quarter and for the fiscal year-to-date, each certified by the Borrower’s chief
financial officer;

 

  (2) Borrower’s Audited Year-End Statements. As soon as available and in any
event within 90 days after the end of each fiscal year of the Borrower, final
audited consolidated and consolidating financial statements (including, without
limitation, an income statement, balance sheet and statement of changes in
financial position) as of the end of such fiscal year of the Borrower and its
consolidated subsidiaries (including, without limitation, IPCH and NIP) prepared
by Ernst & Young or other independent certified accountants reasonably
satisfactory to the Bank and a copy of any management, operation or other letter
or correspondence from such accountant to the Borrower or any such consolidated
subsidiary in connection therewith;

 

  (3) Inergy, L.P. Audited Year-End Statements. As soon as available and in any
event within 90 days after the end of each fiscal year of Inergy, L.P., final
audited financial statements (including, without limitation, an income
statement, balance sheet and statement of changes in financial position) as of
the end of such fiscal year of Inergy, L.P. prepared by Ernst & Young or other
independent certified accountants selected by Inergy, L.P.’s board of directors
or similar governing body and a copy of any management, operation or other
letter or correspondence from such accountant to Inergy, L.P. in connection
therewith;

 

  (4) Covenant Compliance Certificate. As soon as available and in any event
within 45 days after the end of each fiscal quarter of the Borrower, a Covenant
Compliance Certificate; and

 

Credit Agreement – Page 18



--------------------------------------------------------------------------------

  (5) Borrower’s Tax Returns. Promptly after being filed with the relevant
taxing authority, copies of all federal income tax returns filed by the Borrower
and all amendments thereto;

 

  (6) Applicable Margin Calculation Certificate. As soon as available and in any
event within 45 days after the end of each fiscal quarter of the Borrower, an
Applicable Margin Calculation Certificate; and

 

  (7) Other. Such other information respecting the condition or operations,
financial or otherwise, of the Credit Parties as the Bank may reasonably request
from time to time.

 

All financial statements described in clauses (1), (2) and (3) above shall be
prepared in accordance with GAAP on a basis consistent with the financial
statements of such Person or Persons, as the case may be, delivered to the Bank
for the period ending most immediately prior to the Closing Date, except that
unaudited financial statements shall be subject to normal year-end audit
adjustments and need not contain footnotes.

 

(c) Preservation of Business and Corporate Existence. The Borrower shall, and
shall cause each other Credit Party to, (1) carry on and conduct its principal
business substantially as it is now being conducted; (2) maintain in good
standing its existence and its right to transact business in those states in
which it is now or may after the Closing Date be doing business; and (3)
maintain all licenses, permits and registrations necessary to the conduct of its
business; except where the failure to so maintain its right to transact business
or to maintain such licenses, permits or registrations could not reasonably be
expected to have a Material Adverse Effect.

 

(d) Payment of Taxes. The Borrower shall, and shall cause each other Credit
Party to, pay and discharge, before they become delinquent, all taxes,
assessments and other governmental charges imposed upon it, its properties, or
any part thereof, or upon the income or profits therefrom and all claims for
labor, materials or supplies which if unpaid might be or become a Lien or charge
upon any of its property, except such items as it is in good faith appropriately
contesting and as to which adequate reserves have been provided to the Bank’s
satisfaction.

 

(e) Employee Plans. The Borrower shall, and shall cause each other Credit Party
to, (1) notify the Bank promptly of the establishment of any Plan, except that
prior to the establishment of any “welfare plan” (as defined in Section 3(1) of
ERISA) covering any employee of a Credit Party for any period after such
employee’s termination of employment other than such period required by the
Consolidated Omnibus Budget Reconciliation Act of 1986 or “defined benefit plan”
(as defined in Section 3(35) of ERISA), it will obtain the Bank’s prior written
approval of such establishment; (2) at all times make prompt payments or
contributions to meet the minimum funding standards of Section 412 of the
Internal Revenue Code of 1986, as amended, with respect to each Plan; (3)
promptly after the filing thereof, furnish to the Bank a copy of any report
required to be filed pursuant to Section 103 of ERISA in connection with each
Plan for each Plan year, including but not limited to the Schedule B attached
thereto, if applicable; (4) notify the Bank promptly of any “reportable event”
(as defined in ERISA) or any circumstances arising in connection with any Plan
which might constitute grounds for the termination thereof by the Pension
Benefit Guaranty Corporation or for the appointment by the appropriate United
States District Court of a trustee to administer the Plan, the initiation of any
audit or inquiry by the Internal Revenue Service or the Department of Labor of
any Plan or transaction(s) involving or related to any Plan, or any “prohibited
transaction” as defined in Section 406 of ERISA or Section 4975(c) of the
Internal Revenue Code of 1986, as amended; (5) notify the Bank prior to any
action that could result in the assertion of liability under Subtitle E of Title
IV of ERISA caused by the complete or partial

 

Credit Agreement – Page 19



--------------------------------------------------------------------------------

withdrawal from any multiemployer plan or to terminate any defined benefit plan
sponsored by a Credit Party; and (6) promptly furnish such additional
information concerning any Plan as the Bank may from time to time request.

 

(f) Notice of Default. The Borrower shall, and shall cause each other Credit
Party to, give prompt written notice to the Bank of the occurrence of any
Default or Event of Default under any of the Credit Documents. Similarly, the
Borrower shall, and shall cause each other Credit Party to, give prompt written
notice to the Bank of any failure to pay, perform or observe or any other
default by any Credit Party under any other existing of future agreement to
which any Credit Party is bound if such default could reasonably be expected to
have a Material Adverse Effect.

 

(g) Books and Records; Inspection; Bank Audits. The Borrower shall, and shall
cause each other Credit Party to, (1) maintain complete and accurate books and
financial records in accordance with GAAP (except that interim financial
statements need not contain footnotes and may be subject to normal year-end
audit adjustments); (2) during normal working hours permit the Bank and Persons
designated by the Bank to visit and inspect its properties, to inspect its books
and financial records (including its journals, orders, receipts and
correspondence which relates to its accounts receivable), and to discuss its
affairs, finances and accounts receivable and operations with its directors,
officers, employees and agents and its independent public accountants; and (3)
permit the Bank and Persons designated by the Bank to perform audits of such
books and financial records when and as requested by the Bank.

 

(h) Bank May Perform Obligations; Further Assurances. The Borrower shall, and
shall cause each other Credit Party to, permit the Bank, if the Bank so elects
in its sole discretion, to pay or perform any Credit Party’s Obligations
hereunder or under the other Credit Documents and to reimburse the Bank, on
demand for all amounts expended by or on behalf of the Bank in connection
therewith and all costs and expenses incurred by or on behalf of the Bank in
connection therewith. The Borrower further agrees to execute, deliver or
perform, or cause to be executed, delivered or performed, all such documents,
agreements or acts, as the case may be, as the Bank may reasonably request from
time to time to create, perfect, continue or otherwise assure the Bank with
respect to any Lien created or purported to be created by any of the Credit
Documents or to otherwise create, evidence or assure the Bank’s rights and
remedies under, or as contemplated by, the Credit Documents or at law or in
equity.

 

(i) Registration of Pledged Common Units. The Borrower agrees, if so requested
in writing by the Bank at any time after the occurrence of an Event of Default,
to use its best efforts to cause, within 60 days thereafter, all Collateral
consisting of Common Units to be registered under the Securities Act of 1933, as
amended, pursuant to an effective registration statement.

 

6.2 Negative Covenants. So long as any Obligations remain unpaid or the Bank has
any commitment to extend credit to or for the benefit of the Borrower, the
Borrower covenants to the Bank as follows:

 

(a) Liens. The Borrower shall not, and shall not permit any other Credit Party
to, create or suffer to exist any Lien upon or with respect to any of its
properties, whether the Borrower or such other Credit Party owns or has an
interest in such properties on the Closing Date or at any time thereafter and
without regard to whether such properties are Collateral, except that each
Credit Party may create or suffer to exist Permitted Liens on that part of its
properties which is not Collateral.

 

(b) Debt. The Borrower shall not, and shall not permit any other Credit Party
to, create or suffer to exist any Debt except for Permitted Debt.

 

Credit Agreement – Page 20



--------------------------------------------------------------------------------

(c) Structure; Disposition of Assets. The Borrower shall not, and shall not
permit any other Credit Party to, merge or consolidate with or otherwise be
acquired by any other Person. Without first obtaining the Bank’s consent, the
Borrower shall not, and shall not permit any other Credit Party to, purchase or
otherwise acquire all or a material part of the equity interests or assets of
any other Person. The Borrower shall not, and shall not permit any other Credit
Party to, sell or otherwise transfer any Collateral (except as otherwise
permitted under Section 6(a)(ii) of each Pledge Agreement).

 

(d) Conflicting Agreements. The Borrower shall not, and shall not permit any
other Credit Party to, enter into any agreement any term or condition of which
conflicts with any provision of this Agreement or the other Credit Documents.

 

(e) Changes in Accounting Principles; Fiscal Year. The Borrower shall not, and
shall not permit any other Credit Party to, make any change in its principles or
methods of accounting as currently in effect, except for such changes as are
required by GAAP; nor shall the Borrower change, or permit any other Credit
Party to change, its fiscal year, in each without first obtaining the Bank’s
written consent.

 

(f) Transactions With Affiliates. The Borrower shall not, and shall not permit
any other Credit Party to, enter into or be a party to any transaction or
arrangement, including without limitation, the purchase, sale or exchange of
property of any kind or the rendering of any service, with any Affiliate, except
in the ordinary course of and pursuant to the reasonable requirements of a
Credit Party’s business and upon fair and reasonable terms substantially as
favorable to the Credit Party as those which would be obtained in a comparable
arms-length transaction with a non-Affiliate.

 

(g) Amendment of 5-Year Credit Agreement. The Borrower shall not, and shall not
permit any other Credit Party to, permit or otherwise allow Inergy L.P. or any
other Person to amend or otherwise modify any of the financial covenants or
related definitions set forth in the 5-Year Credit Agreement if, at the time of
such amendment or modification, the Leverage Ratio exceeds 4 to 1, in which
event the Borrower shall first obtain the prior written consent of the Bank to
such amendment or modification, which consent shall not be unreasonably
withheld. If the Bank’s consent is required for any requested amendment or
modification, the Bank agrees to respond to any such request within five
Business Days after its receipt of a written notice from the Borrower which
reasonably describes the requested amendment or modification. If the Bank fails
to object to such request within such five Business Day period, the Bank shall
be deemed to have consented to such request. So long as the Leverage Ratio is
less than or equal to 4 to 1, the Borrower or other Credit Party may amend or
otherwise modify, or cause or permit any other Person to amend or otherwise
modify, any of the financial covenants or related definitions set forth in the
5-Year Credit Agreement without obtaining the prior written consent of the Bank
to such amendment or modification.

 

6.3 Specific Financial Covenants. So long as any Obligations remain unpaid or
the Bank has any commitment to extend credit to or for the benefit of the
Borrower, the Borrower covenants to the Bank as follows.

 

(a) Maximum Total Leverage Ratio. The Borrower shall cause Inergy, L.P. to
comply with the financial covenant set forth in Section 6.12(a) of the 5-Year
Credit Agreement, as in effect from time to time (subject to the provisions of
Section 6.2(g) above).

 

(b) Maximum Senior Secured Leverage Ratio. The Borrower shall cause Inergy, L.P.
to comply with the financial covenant set forth in Section 6.12(b) of the 5-Year
Credit Agreement, as in effect from time to time (subject to the provisions of
Section 6.2(g) above).

 

Credit Agreement – Page 21



--------------------------------------------------------------------------------

(c) Minimum Interest Coverage Ratio. The Borrower shall cause Inergy, L.P. to
comply with the financial covenant set forth in Section 6.12(c) of the 5-Year
Credit Agreement, as in effect from time to time (subject to the provisions of
Section 6.2(g) above).

 

(d) Leverage Ratio. The Borrower will maintain, as of the last day of each
fiscal quarter, a Leverage Ratio of not more than 4 to 1.

 

Section 7

Default

 

7.1 Events of Default. Each of the following events shall constitute an Event of
Default hereunder:

 

  (a) Monetary Default. A Credit Party fails to pay any monetary Obligation
under any Credit Document in accordance with its terms, and such Credit Party
fails to cure such default within five days after written notice from the Bank
specifying the nature of such default is received by the Borrower; or

 

  (b) Material Non-Monetary Default. A Credit Party fails to perform or observe
any term, covenant or other provision contained in Sections 6.1(f), 6.1(g),
6.1(i), 6.2(a), 6.2(b), 6.2(c), 6.2(e), 6.2(g) or 6.3 of this Agreement in
accordance with the terms thereof; or

 

  (c) Other Non-Monetary Default. (1) A Credit Party fails to perform or observe
any other term, covenant or other provision in any Credit Document (other than
any term, covenant or provision addressed in Subsections (a) or (b) immediately
above) in accordance with its terms and, if such default is curable, such Credit
Party fails to cure such default within 30 days after written notice from the
Bank specifying in reasonable detail the nature of such default is received by
the Borrower; or (2) any “Event of Default” (as such term is defined in any
other Credit Document to which any Credit Party is a party) occurs, or a Credit
Party fails to perform or observe any obligation, term or other provision of any
Credit Document beyond any applicable grace, cure or notice period; or

 

  (d) Misrepresentation. Any representation or warranty made or furnished by a
Credit Party in connection with this Agreement or the other Credit Documents
proves to be incorrect, incomplete or misleading in any material respect when
made, or any such representation or warranty becomes incorrect, incomplete or
misleading in any material respect and a Credit Party fails to give the Bank
prompt written notice thereof; or

 

  (e)

Cross-Default. (1) A Credit Party fails to pay any Debt (other than a monetary
Obligation due the Bank under the Credit Documents, as contemplated by
Subsection (a) immediately above) or to perform or observe any other obligation
or term in respect of such Debt, and, as a result of any such failure, the
holder of such Debt accelerates or is entitled to accelerate the maturity
thereof or requires or is entitle to require a Credit Party or some other Person
to purchase or otherwise acquire such Debt (including, without limitation, the
occurrence of an “Event of Default” (as defined therein) under the credit
agreement or any of the other credit or security documents that evidence or
otherwise relate to any Permitted Enterprise Bank Debt); or (2) an “Event of
Default” (as defined

 

Credit Agreement – Page 22



--------------------------------------------------------------------------------

 

therein) occurs under (i) the Indenture, dated as of December 22, 2004, among
Inergy, L.P., Inergy Finance Corp., the guarantors listed on the signature page
thereof and U.S. Bank National Association, as trustee, relating to the 6.875%
Senior Notes due 2014 referred to therein, as the same may be amended, renewed,
restated, replaced, consolidated or otherwise modified from time to time, or
(ii) the 5-Year Credit Agreement, as the same may be amended, renewed, restated,
consolidated, replaced or otherwise modified from time to time; or

 

  (f) Insolvency. A Credit Party ceases to be solvent or suffers the appointment
of a receiver, trustee, custodian or similar fiduciary or makes an assignment
for the benefit of creditors; or any petition for an order for relief is filed
by or against a Credit Party under the federal Bankruptcy Code or any similar
state insolvency statute (except, in the case of a petition filed against a
Credit Party, if such proceeding is dismissed within 60 days after the petition
is filed, unless prior thereto an order for relief is entered under the federal
Bankruptcy Code); or a Credit Party makes any offer of settlement, extension or
composition to its unsecured creditors generally; or

 

  (g) Subsidiaries. The Borrower ceases to own and control, beneficially and of
record, all of the outstanding equity interests of IPCH and all of the
outstanding common equity interests of NIP; or

 

  (h) Contest Credit Documents. A Credit Party challenges or contests in any
action, suit or proceeding the validity or enforceability of any of the Credit
Documents, the legality or enforceability of any of the Obligations or the
perfection or priority of any Lien granted to the Bank; or

 

  (i) Guaranty. A Guarantor revokes or attempts to revoke (in whole or in part)
the Guaranty signed by such Guarantor, or repudiates (in whole or in part) such
Guarantor’s liability thereunder or is in default under the terms thereof; or

 

  (j) Judgments. One or more judgments, decrees or orders for the payment of
money in excess of $500,000 is rendered against a Credit Party and such
judgments, decrees or orders for the payment of money shall continue unsatisfied
and in effect for a period of 60 consecutive days without being vacated,
discharged, satisfied, or stayed or bonded pending appeal; or

 

  (k) Lien. The Bank shall cease to have a duly perfected first priority
security interest in the Collateral subject to no other Lien; or

 

  (l) Material Adverse Change. In the Bank’s reasonable judgment, any material
adverse change occurs in the financial condition or economic prospects of a
Credit Party or Inergy, L.P.

 

7.2 Acceleration. Upon or after the occurrence and during the continuation of
any Event of Default, the Bank may declare the Note, all interest thereon, and
all other Obligations to be forthwith due and payable, whereupon the Note, all
such interest thereon and all such other Obligations shall become and be
forthwith due and payable, without presentment, protest or further notice or
demand of any kind, all of which are waived by the Borrower. If, notwithstanding
the foregoing, after the occurrence and during the continuation of any Event of
Default, the Bank elects (any such election to be in the Bank’s

 

Credit Agreement – Page 23



--------------------------------------------------------------------------------

sole and absolute discretion) to not accelerate all or any of the Obligations,
any such election shall not preclude the Bank from electing thereafter (in its
sole and absolute discretion) to accelerate all or any of the Obligations, as
the case may be.

 

7.3 Remedies. Upon or after the occurrence and during the continuation of any
Event of Default, the Bank has and may exercise from time to time the following
rights and remedies:

 

(a) All of the rights and remedies of a secured party under the UCC or under
other applicable law, and all other legal and equitable rights to which the Bank
may be entitled, all of which rights and remedies shall be cumulative, and none
of which shall be exclusive, and all of which shall be in addition to any other
rights or remedies contained in this Agreement or any of the other Credit
Documents.

 

(b) The right to take immediate possession of the Collateral, and (1) to require
the Borrower to assemble, at the Borrower’s expense, any Collateral not already
in the Bank’s possession, and make it available to the Bank at a place
designated by the Bank which is reasonably convenient to both parties, and (2)
to enter upon and use any premises in which the Borrower has an ownership,
leasehold or other interest, or wherever any of the Collateral shall be located,
and to store, remove, abandon, dispose of or otherwise use all or any part of
the Collateral on such premises without the payment of rent or any other fees by
the Bank to the Borrower or any other Person for the use of such premises or
such Collateral.

 

(c) The right to sell or otherwise dispose of all or any Collateral at public or
private sale or sales, with such notice as may be required by law, in lots or in
bulk, for cash or on credit, all as the Bank, in its sole discretion, may deem
advisable. The Borrower agrees that not less than 10 days prior written notice
to the Borrower of any public or private sale or other disposition of such
Collateral shall be reasonable notice thereof, and such sale shall be at such
locations as the Bank may designate in such notice. The Bank has the right to
sell or otherwise dispose of such Collateral, or any part thereof, for cash,
credit or any combination thereof, and the Bank may purchase all or any part of
such Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of such purchase price, may set-off or credit the amount of such
price against the Obligations owing by the Borrower.

 

(d) The proceeds realized from the sale of any Collateral may be applied, after
the Bank is in receipt of good funds, as follows: first, to the reasonable
costs, expenses and attorneys’ fees and expenses incurred by the Bank for
collection and for storage, sale and delivery of the Collateral; second, to any
fees or expenses due the Bank under the Credit Documents; third, to interest due
upon any of the Obligations; and fourth, to the principal of the Obligations; or
in such other manner as the Bank may elect in its sole discretion. If any
deficiency shall arise, the Credit Parties shall remain jointly and severally
liable to the Bank therefor. Any surplus remaining after payment in full of the
Obligations may be returned to the Borrower or to whomever may be legally
entitled thereto.

 

7.4 Right of Set-off. Upon or after the occurrence and during the continuation
of any Event of Default, the Bank is authorized at any time and from time to
time, without notice to the Borrower (any such notice being waived by the
Borrower), to set off and apply any and all deposits (general or special, time
or demand, provisional or final) at any time held and other indebtedness at any
time owing by the Bank to or for the credit or the account of the Borrower
against any and all of the Obligations irrespective of whether or not the Bank
has made any demand under this Agreement or the other Credit Documents and
although such Obligations may be unmatured. The rights of the Bank under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which the Bank may have.

 

Credit Agreement – Page 24



--------------------------------------------------------------------------------

Section 8

Miscellaneous

 

8.1 Notices. Except as otherwise provided herein, all notices, requests and
demands to or upon a party to this Agreement to be effective shall be in writing
and shall be deemed validly given upon receipt thereof, whether by personal
delivery, U.S. mail, fax, other electronic transmission or otherwise, in each
case addressed as follows:

 

If to the Bank:

 

Southwest Bank of St. Louis

2301 S. Kingshighway Blvd.

St. Louis, Missouri 63110

Attn.: Mr. John Billings

Fax No.: 314-268-2540

 

with a copy (which shall not constitute notice) to:

 

Shook, Hardy & Bacon L.L.P.

2555 Grand Blvd.

Kansas City, Missouri 64108

Attn.: Mark Ovington, Esq.

Fax No.: 816-421-5547

 

If to the Borrower:

 

Inergy Holdings, L.P.

Two Brush Creek Boulevard

Suite 200

Kansas City, Missouri 64112

Attn.: Mr. John J. Sherman

Fax No.: (816) 531-4680

 

with a copy (which shall not constitute notice) to:

 

Stinson Morrison Hecker LLP

1201 Walnut Street

Kansas City, Missouri 64106

Attn.: Paul McLaughlin, Esq.

Fax No.: 816-691-3495

 

or to such other address or telecopy number as a party may designate for itself
by like notice given in accordance with this Section.

 

8.2 Power of Attorney. The Borrower irrevocably designates, makes, constitutes
and appoints the Bank, and all Persons designated by the Bank, as the Borrower’s
true and lawful attorney and agent-in-fact (such power of attorney and agency
being coupled with an interest and therefore irrevocable until the Obligations
have been indefeasibly paid in full and the Bank has no duty to extend credit to
or for the benefit of the Borrower), and the Bank, and any Persons designated by
the Bank, may, at any time except as otherwise provided below, and without
notice to or the consent of the Borrower and in either the Borrower’s or the
Bank’s name, but at the cost and expense of the Borrower, (1) pay and perform
any

 

Credit Agreement – Page 25



--------------------------------------------------------------------------------

Obligation to be paid or performed under any of the Credit Documents, and (2) at
any time an Event of Default exists, (a) to the extent the Collateral consists
of accounts receivable, demand payment of all such accounts from the account
debtors, enforce payment of the accounts by legal proceedings or otherwise, and
generally exercise all of the Borrower’s rights and remedies with respect to the
collection of the accounts, and settle, adjust, compromise, discharge or release
any accounts or other Collateral or any legal proceedings brought to collect any
accounts or other Collateral, (b) endorse the Borrower’s name on any checks,
notes, acceptances, drafts, money orders or any other evidence of payment or
proceeds of the Collateral which come into the possession of the Bank or under
the Bank’s control (c) sell or otherwise transfer any Collateral upon such
terms, for such amounts and at such time or times as the Bank deems advisable,
(d) take control, in any manner, of any item of payment or proceeds relating to
any Collateral, (e) prepare, file and sign the Borrower’s name to a proof of
claim in bankruptcy or similar document against any account debtor or to any
notice of Lien, assignment or satisfaction of Lien or similar document in
connection with any of the Collateral, (f) endorse the name of the Borrower upon
any chattel paper, document, instrument, invoice, freight bill, bill of lading
or similar document or agreement relating to any Collateral, (g) use the
information recorded on or contained in any data processing equipment and
computer hardware and software relating to any Collateral and to which the
Borrower has access, and (h) do all other acts and things necessary, in the
Bank’s determination, to fulfill the Borrower’s obligations under this
Agreement.

 

8.3 Indemnity. The Borrower agrees to indemnify, defend and hold harmless the
Bank and each shareholder, director, officer, employee and agent of the Bank
from and against any and all damages, settlement amounts, expenses (including,
without limitation, reasonable attorney’s fees and court costs), other losses,
claims or other assertions of liability of any nature whatsoever incurred by or
on behalf of or asserted against, as the case may be, any one or more of such
indemnified parties at any time arising in whole or in part out of any Credit
Party’s failure to observe, perform or discharge any of its duties under any of
the Credit Documents to which it is a party or any misrepresentation made by or
on behalf of such Credit Party under any of the Credit Documents. Without
limiting the generality of the foregoing, this indemnity shall extend to any
claims asserted against the Bank or such other indemnitees by any Person under
any Environmental Laws or similar laws by reason of any Credit Party’s or any
other Person’s failure to comply with laws applicable to Hazardous Substances.
All indemnities given by the Borrower to the Bank under the Credit Documents,
including, without limitation, the indemnities set forth in this Section, shall
survive the repayment of the Loan and the termination of this Agreement.

 

8.4 Entire Agreement; Modification of Agreement; Sale of Interest. This
Agreement and the other Credit Documents, together with all other instruments,
agreements and certificates executed by the parties in connection therewith or
with reference thereto, embodies the entire agreement between the parties hereto
and thereto with respect to the subject matter hereof and thereof and supersedes
all prior agreements, understandings and inducements, whether express or
implied, oral or written. This Agreement may not be modified, altered or
amended, except by an agreement in writing signed by the Borrower and the Bank.
The Borrower may not directly or indirectly sell, assign or transfer any
interest in or rights under this Agreement or any of the other Credit Documents.
The Borrower consents to the Bank’s participation, sale, assignment, transfer or
other disposition, at any time or times on or after the Closing Date, of this
Agreement and any of the other Credit Documents, or of any portion hereof or
thereof, including, without limitation, the Bank’s rights, title, interests,
remedies, powers and duties hereunder or thereunder.

 

8.5 Reimbursement of Expenses. If, at any time or times prior or subsequent to
the Closing Date, regardless of whether an Event of Default then exists or any
of the transactions contemplated hereunder are concluded, the Bank employs
counsel for advice or other representation, or incurs reasonable legal and/or
appraisers’, liquidators’, and/or other costs or out-of-pocket expenses in
connection with: (a) the negotiation and preparation of this Agreement and any
of the other Credit

 

Credit Agreement – Page 26



--------------------------------------------------------------------------------

Documents, any amendment or other modification of this Agreement or any of the
other Credit Documents, or any sale or attempted sale of any interest herein or
therein to a participating lender or other Person; (b) any litigation, contest,
dispute, suit, proceeding or action (whether instituted by the Bank, the
Borrower or any other Person) in any way relating to the Collateral, this
Agreement, any of the other Credit Documents or the Borrower’s affairs; (c) any
attempt to enforce any rights of the Bank against the Borrower or any other
Person which may be obligated to the Bank by virtue of this Agreement or any of
the other Credit Documents, including, without limitation, any issuers of any
Collateral, irrespective of whether litigation is commenced in pursuance of such
rights; or (d) any attempt to inspect, verify, protect, preserve, restore,
collect, sell, liquidate or otherwise dispose of or realize upon the Collateral
(all of which are hereinafter collectively referred to as the “Expenses”); then,
in any and each such event, such Expenses shall be payable by the Borrower to
the Bank on demand, and shall be additional Obligations and be secured by the
Collateral. Additionally, if any taxes (excluding taxes imposed upon or measured
by the income of the Bank) shall be payable on account of the execution or
delivery of this Agreement or the other Credit Documents, or the execution,
delivery, issuance or recording of any of the Credit Documents, or the creation
of any of the Obligations hereunder, by reason of any federal, state or local
statute or other law existing on or after the Closing Date, the Borrower agrees
to pay all such taxes, including, but not limited to, any interest and penalties
thereon, and will indemnify and hold the Bank harmless from and against all
liabilities in connection therewith.

 

8.6 Indulgences Not Waivers. The Bank’s failure, at any time or times on or
after the Closing Date, to require strict performance by a Credit Party of any
provision of this Agreement or the other Credit Documents shall not waive,
affect or diminish any right of the Bank thereafter to demand strict compliance
and performance therewith. Any suspension or waiver by the Bank of a Default or
an Event of Default by a Credit Party under this Agreement or any of the other
Credit Documents shall not suspend, waive or affect any other Default or Event
of Default by a Credit Party under this Agreement or any of the other Credit
Documents, whether the same is prior or subsequent thereto and whether of the
same or of a different type. None of the undertakings, agreements, warranties,
covenants and representations of a Credit Party contained in this Agreement or
any of the other Credit Documents and no Default or Event of Default shall be
deemed to have been suspended or waived by the Bank, unless such suspension or
waiver is by an instrument in writing specifying such suspension or waiver and
is signed by a duly authorized representative of the Bank and directed and
delivered to a Credit Party.

 

8.7 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

8.8 Successors and Assigns. This Agreement and the other Credit Documents, shall
be binding upon and inure to the benefit of the respective successors and
assigns of the Borrower and the Bank. This provision, however, shall not be
deemed to modify Section 8.4 hereof.

 

8.9 General Waivers by Borrower. Except as otherwise expressly provided for in
this Agreement, the Borrower waives: (a) presentment, protest, demand for
payment, notice of dishonor demand and protest and notice of presentment,
default, notice of nonpayment, maturity, release, compromise, settlement,
extension or renewal of any or all commercial paper, accounts receivable,
contract rights, documents, instruments, chattel paper and guaranties at any
time held by the Bank on which the Borrower may in any way be liable and
ratifies and confirms whatever the Bank may do in this regard; (b) notice prior
to taking possession or control of the Collateral or any bond or security which
might be required by any court prior to allowing the Bank to exercise any of the
Bank’s remedies, including the issuance of an immediate writ of possession; (c)
the benefit of all valuation, appraisement

 

Credit Agreement – Page 27



--------------------------------------------------------------------------------

and exemption laws; and (d) any and all other notices, demands and consents in
connection with the delivery, acceptance, performance, default or enforcement of
this Agreement or any of the other Credit Documents and/or any of the Bank’s
rights and remedies in respect of the Collateral.

 

8.10 Incorporation by Reference. All of the terms of the other Credit Documents
are incorporated in and made part of this Agreement by reference; provided,
however, that to the extent of any inconsistency between this Agreement and such
other Credit Documents, this Agreement shall prevail and govern.

 

8.11 Execution in Counterparts; Facsimile Signatures. This Agreement and the
other Credit Documents may be executed in any number of counterparts and by
different parties thereto, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts taken together shall
constitute but one and the same instrument. A signature of a party to any of the
Credit Documents sent by facsimile or other electronic transmission shall be
deemed to constitute an original and fully effective signature of such party.

 

8.12 Governing Law; Consent to Forum. This Agreement shall be governed by the
laws of the State of Missouri without giving effect to any choice of law rules
thereof. As part of the consideration for new value this day received, the
Borrower consents to the jurisdiction of any federal court located in the City
of St. Louis, Missouri or any state court located in St. Louis County, Missouri
(collectively, the “Chosen Forum”), and waives personal service of any and all
process upon it and consents that all such service of process be made by
certified or registered mail directed to the Borrower at its address stated in
Section 8.1 hereof and service so made shall be deemed to be completed upon
delivery thereto. The Borrower waives any objection to jurisdiction and venue of
any action instituted against it as provided herein and agrees not to assert any
defense based on lack of jurisdiction or venue. The Borrower further agrees not
to assert against the Bank (except by way of a defense or counterclaim in a
proceeding initiated by the Bank) any claim or other assertion of liability
relating to any of the Credit Documents, the Obligations, the Collateral or the
Bank’s actions or inactions in respect of any of the foregoing in any
jurisdiction other than the Chosen Forum. Nothing in this Agreement shall affect
the Bank’s right to bring any action or proceeding relating to this Agreement or
the other Credit Documents against the Borrower or its properties in courts of
other jurisdictions.

 

8.13 Waiver of Jury Trial; Limitation on Damages. To the fullest extent
permitted by law, and as separately bargained-for consideration to the Bank, the
Borrower waives any right to trial by jury (which the Bank also waives) in any
action, suit, proceeding or counterclaim of any kind arising out of or otherwise
relating to any of the Credit Documents, the Obligations, the Collateral or the
Bank’s actions or inactions in respect of any of the foregoing. To the fullest
extent permitted by law, and as separately bargained-for consideration to the
Bank, the Borrower also waives any right it may have at any time to claim or
recover in any litigation or other dispute involving the Bank, whether the
underlying claim or dispute sounds in contract, tort or otherwise, any special,
exemplary, punitive or consequential damages or any damages other than, or in
addition to, actual damages. The Borrower acknowledges that the Bank is relying
upon and would not enter into the transactions described in the Credit Documents
on the terms and conditions set forth therein but for the Borrower’s waivers and
agreements under this Section.

 

8.14 Mo. Rev. Stat. § 432.047 Statement. The following statement is given
pursuant to Mo. Rev. Stat. § 432.047: “Oral agreements or commitments to loan
money, extend credit or to forbear from enforcing repayment of a debt including
promises to extend or renew such debt are not enforceable, regardless of the
legal theory upon which it is based that is in any way related to the credit
agreement. To protect you (borrower(s)) and us (creditor) from misunderstanding
or disappointment, any agreements we reach covering such matters are contained
in this writing, which is the complete and exclusive statement of the agreement
between us, except as we may later agree in writing to modify it.”

 

[signature page(s) to follow]

 

Credit Agreement – Page 28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first above
written.

 

INERGY HOLDINGS, L.P. By:   Inergy Holdings GP, LLC, its sole general partner
By:  

 

--------------------------------------------------------------------------------

Name:     Title:     SOUTHWEST BANK OF ST. LOUIS By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Credit Agreement – Signature Page



--------------------------------------------------------------------------------

Exhibit A

 

TERM LOAN NOTE

 

$25,000,000

August 9, 2005

 

For value received, the undersigned, INERGY HOLDINGS, L.P., a Delaware limited
partnership (the “Borrower”), promises to pay to the order of SOUTHWEST BANK OF
ST. LOUIS, a Missouri banking corporation (the “Bank”; which term shall include
any subsequent holder hereof), in lawful money of the United States of America,
without setoff, deduction or counterclaim, the principal sum of Twenty-Five
Million and 00/100 Dollars ($25,000,000.00).

 

This Term Loan Note (the “Note”) is the Term Loan Note referred to in, is issued
pursuant to, and is subject to the terms and conditions of, the Credit
Agreement, dated on or about the date hereof between the Borrower and the Bank,
as the same may be amended, renewed, restated, replaced, consolidated or
otherwise modified from time to time (the “Credit Agreement”). To the extent of
any direct conflict between the terms and conditions of this Note and the terms
and conditions of the Credit Agreement, the terms and conditions of the Credit
Agreement shall prevail and govern. Capitalized terms used and not defined in
this Note have the meanings given to them in the Credit Agreement.

 

Interest shall accrue on the outstanding principal balance of this Note as
provided in the Credit Agreement. Principal, interest and all other amounts, if
any, payable in respect of this of this Note shall be payable as provided in the
Credit Agreement. The Borrower’s right, if any, to prepay this Note is subject
to the terms and conditions of the Credit Agreement.

 

The termination of the Credit Agreement or the occurrence of an Event of Default
shall entitle the Bank, at its option, to declare the then outstanding principal
balance hereof, all accrued interest thereon, and all other amounts, if any,
payable in respect of this Note to be, and the same shall thereupon become,
immediately due and payable without notice to or demand on the Borrower, all of
which the Borrower waives.

 

Time is of the essence of this Note. To the fullest extent permitted by
applicable law, the Borrower, for itself and its successors and assigns, waives
presentment, demand, protest, notice of dishonor, and any and all other notices,
demands and consents in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and consents to any extensions of time,
renewals, releases of any parties to or guarantors of this Note, waivers and any
other modifications that may be granted or consented to by the Bank from time to
time in respect of the time of payment or any other provision of this Note.

 

This Note shall be governed by the laws of the State of Missouri, without regard
to any choice of law rule thereof giving effect to the laws of any other
jurisdiction.

 

[signature page to follow]

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed and delivered this Note as of the
date first above written.

 

INERGY HOLDINGS, L.P. By:   Inergy Holdings GP, LLC, its sole general partner
By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

Schedule 5.1(a)

 

(Consolidated Subsidiaries of Inergy Holdings, L.P.)

 

1. Inergy Partners, LLC

 

2. New Inergy Propane, LLC

 

3. Inergy GP, LLC

 

4. IPCH Acquisition Corp.

 

5. Wilson Oil Company of Johnston County, Inc.

 

6. Rolesville Gas & Oil Company, Inc.

 

Schedule 5.1(a)